Citation Nr: 0113984	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the assignment of an initial 40 percent 
disability evaluation for a hematoma of the right groin.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran is reported by the Regional Office to have had 
active military service from October 1942 to September 1943.  
The Board of Veterans' Appeals (Board) has not found service 
department verification of his military service in the claims 
folder.  

This appeal to the Board arises from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In that determination, the 
RO granted compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a hematoma of the right groin and 
assigned a 40 percent evaluation for that disorder.  The 
veteran disagreed with that evaluation.  Because the veteran 
has disagreed with the initial rating assigned for his 
hematoma of the right groin, the Board has recharacterized 
the issue as involving the propriety of the initial 
evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


REMAND

The veteran's hematoma of the right groin is evaluated by the 
RO as analogous to 38 C.F.R. § 4.104, Diagnostic Code 7121.  
Under that code, a 40 percent disability evaluation is 
assigned for post-phlebitic syndrome of any etiology 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation is assigned 
for massive board-like edema with constant pain at rest.  

The record consists in part of a VA compensation and pension 
examination dated in September 1999.  The examiner reported 
that the edema and ecchymosis have subsided, but that the 
veteran still had a residual 5x10 centimeter hematoma in the 
right groin and continuous pain extending down his leg 
probably on the basis of nerve involvement in the hematoma.  

Subsequently, the veteran indicated that the symptoms 
associated with his service-connected right groin disability 
are more disabling that currently evaluated.  He stated that 
his scrotum is swollen, that he experiences continuous leg 
pain, and that the leg is swollen and black and blue.  

In support of his claim, the veteran submitted a VA 
consultation note dated in November 2000 and waived RO 
consideration thereof.  This evidence shows that the veteran 
has developed significant pain along the thigh area despite 
significant improvement of the hematoma.  A physical 
examination revealed palpable pulses throughout both legs and 
superficial pain on the anterior aspect of the right thigh.  
The assessment was femoral neuropathy.  

It is appropriate that the veteran be accorded a current VA 
examination and that the examiner specifically comment on the 
presence or absence of the clinical findings required for the 
60 percent and 100 percent ratings set forth in Diagnostic 
Code 7121.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records reflecting 
treatment for a hematoma of the right 
groin since November 2000.  After 
obtaining any necessary consent forms for 
the release of any private medical 
records, the RO should obtain, and 
associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
severity of his service-connected 
hematoma of the right groin.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, and the examiner 
must state in his examination report that 
the entire claims folder has been 
reviewed.  All clinical findings should 
be reported in detail.  The examiner 
should specifically respond to the 
following questions: (a) Does the right 
groin hematoma produce persistent edema 
and/or subcutaneous induration and/or 
stasis pigmentation and/or eczema and/or 
persistent ulceration of the right lower 
extremity; (b) Does the service connected 
right groin hematoma produce massive 
board-like edema of the right lower 
extremity with constant pain at rest.  

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  The RO should review the remanded 
issue and readjudicate the issue with 
consideration of Fenderson v. West, 
supra.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



